Citation Nr: 1134432	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a fractured right wrist; and if so, whether service connection is warranted.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2006, the RO declined to reopen the Veteran's claim of entitlement to service connection for the residuals of a right wrist fracture.  In November 2006, the Veteran submitted a Notice of Disagreement (NOD) with this denial and subsequently perfected his appeal in July 2007.  In June 2007, the RO confirmed and continued the Veteran's July 2006 denial of entitlement to service connection for PTSD.  The Veteran submitted a NOD in July 2007 and subsequently perfected his appeal in February 2008.

In June 2009, the Veteran presented sworn testimony during a personal hearing in Muskogee, Oklahoma, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The request to reopen the claim of service connection for residuals of a fractured right wrist being granted herein, the issue of service connection for the alleged disorder and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The RO denied service connection for residuals of a fractured right wrist in a June 2002 decision.  The Veteran did not appeal the RO decision and it is final.

2. Evidence received since the June 2002 RO decision does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a fractured right wrist.


CONCLUSION OF LAW

1. The June 2002 RO decision denying service connection for residuals of a fractured right wrist is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence sufficient to reopen the claim for service connection for residuals of a fractured right wrist has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Prior to the current claim, the Veteran's claim for entitlement to service connection for residuals of a fractured right wrist was last denied in a June 2002 rating decision.  The appellant did not appeal; accordingly, the June 2002 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The evidence of record at the time of the June 2002 rating decision was very limited.  Other than the Veteran's claim, there were no service treatment records or post-service treatment records to assist the Veteran's claim. 

The Veteran submitted a new claim for residuals of a fractured right wrist in May 2006 and was denied by the RO in July 2006.  The Veteran timely appealed this decision.

The evidence submitted since the June 2002 rating decision included the Veteran's testimony in June 2009 where he stated he injured in arm while hanging floodlights cables in Vietnam, 10 days prior to departing.  The Veteran stated his arm became swollen and upon x-ray revealed he broke his arm and it was placed in a cast.  

In addition, the Veteran's ex-wife, B. H. L., submitted a letter dated August 2008 stating that when the Veteran returned from Vietnam in August 1964, she was surprised he had a cast on his right arm as she was not aware he had not sustained any injuries.  She reported the Veteran had difficulties finding a job and maintain his employment due to his injured right arm.  She further stated the Veteran did not have insurance to receive proper treatment and was told by the VA to "take two aspirins" for the pain and that his arm will heal shortly.  The Veteran had three operations in his arm prior to 1969 but his rehabilitation was not successful. 

The medical evidence above is "new" because it was not previously considered by the RO and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran possibly sustained injury during service and had continuous symptoms since separation, which was the reason service connection was denied previously.

Furthermore, as the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Here, as will be discussed in further detail in the REMAND section below, the lay testimony, along with the newly submitted VA and private medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for the residuals of a fractured right wrist is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Residuals of a fractured right wrist

As stated above, the Veteran contends he injured his fractured his right arm in service and was treated in August 1964, immediately before he separated from service.  Subsequently, the Veteran and his relative have stated his right arm was in a cast when he returned home.

The Veteran's in-service treatment records do not include any records past his separation examination dated July 1968.  Therefore, based on the lay statement submitted by the Veteran contending he injured his right arm in August 1968, additional records must be sought to supplement the record the in-service treatment records appear to be incomplete. 

In addition, post-service treatment records from the Baptist Memorial Hospital dated August 1966 to May 1969 indicates the Veteran was diagnosed and treated for ganglion in the right wrist and disruption of the triangular cartilage of the wrist. 

Despite the lack of a current diagnosis, based on the Veteran's testimony that he has a current right wrist disability is related to his service, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should also be afforded a VA examination to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).


PTSD

The Veteran is seeking service connection for PTSD as a result of stressors incurred during his service in Vietnam.

The Board notes that VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Based on the Veteran's in-service personnel records, the Veteran's military occupation was an Aircraft Log Clerk and was awarded an Armed Forces Expeditionary Medal.  Therefore, there is no indication the Veteran was engaged in combat during his service in Vietnam.

In June 2009, the Veteran testified before the Board that on August 20, 1964, he was "subjected to intense mortar fire causing him to greatly fear losing his life."  The Veteran testified he stationed at Tan Son Nhut Air Force Base in Saigon, South Vietnam, on this specific day and recalled he was upset because he was originally scheduled to depart Vietnam earlier that day but was required to stay as a result of a Gulf of Tonkin incident.  He stated during that evening while he was in bed, he awoke to explosions around him.  The Veteran stated he was unarmed as he "turned in all [his] gear" and did not have any weapons to defend himself.  He immediately departed Vietnam the next morning.  

Furthermore, the Veteran alleged two other stressors in May 2006.  The first incident the Veteran described allegedly occurred in 1964 when  he and other soldiers were in Saigon having drinking on top of a roof garden when they noticed a South Vietnamese aircraft flying a in a strange pattern.  The Veteran stated he and the other soldiers decided it was time to leave as none of them had weapons.  The Veteran stated they left the hotel and was unable to find an American unit on patrol.  Therefore, they separated to be less conspicuous.  The Veteran stated he avoided the main street to avoid Vietnamese troops and stayed in the alleys.  He stated his night was "terror filled" as he attempted to secure transportation back to his base. 

The other incident occurred when he was working the mid-shift in Saigon approach control.  The Veteran stated he was monitoring the standard frequencies when he heard a call for fighter support from "Paris control" to a "strategic hamlet"  The Veteran stated he realized that Paris control was unable to hear the calls from the hamlet so he proceeded to alert Paris control and was asked to assist.  The Veteran stated he did not realize what requirements this called for.  During his communication the Veteran stated he "never considered being placed in the position to kill people or have people killed."  The Veteran stated he heard guns and bombs exploding followed by silence.  He stated he regretted being involved in this incident.

According the post-service treatment records, it appears the Veteran was diagnosed with PTSD in March 2005 by a private psychologist, Dr. R. T. Maxwell.  During the March 2005 examination, the Veteran reported to Dr. Maxwell that his base at Tan Son Nhut was attached three times from August 1963 to August 1964.  The Veteran reported to Dr. Maxwell the incident of a mortar attack in August 1964 close to his departure date.  Upon examination and review of the records, the Veteran was diagnosed with PTSD.

Based on the Veteran's reported stressors and the lack of a VA examination, the Board finds addition development is needed.  The Veteran must be afforded a VA mental disorders/PTSD examination to determine the nature and etiology of his current PTSD.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  




Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center in St. Louis, Missouri (NPRC), the Records Management Center or through any other official channels to include in securing the Veteran's in- service treatment records from his time in service, specifically records dated after July 1964.  The Veteran should also be requested to submit any service treatment records along with any private and VA treatment records he has in his possession. 

2. Once all outstanding records, if any, are obtained and incorporated into the claims file, the Veteran should be scheduled for an examination with the appropriate specialist for a physical examination and/or diagnostic testing, including a review of the Veteran's VA claims folder, to determine it is as likely as not the Veteran sustained any right arm fracture during service in August 1964.  If so, the examiner is asked to determine if the Veteran has any current residuals of a fracture of the right wrist.  The examiner is then asked to provide an opinion, with supporting rationale, as to whether it is as likely as not any residuals is related to his military service, namely a fracture of the right arm.  In particular, the examiner should consider and comment upon the Veteran's reported history and the diagnosis and treatment for ganglion in the right wrist and disruption of the triangular cartilage of the wrist in 1966 to 1969. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The rationale for the opinions expressed should be explained in the examination report.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The Veteran should be afforded a psychiatric examination to ascertain the nature and etiology of all disorders that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the post-service treatment records and the Veteran's lay statements, and thereafter the examiner is requested to specifically address the following:

a. State whether the Veteran currently has PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association.

b. If PTSD is present, state whether or not the claimed stressor(s) that support the diagnosis are related to the Veteran's fear of hostile military or terrorist activity.  (For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.)

c. Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD as a result of his time in active duty service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


